Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton.
Por entender que una albacea, a quien la testadora no ha dotado de atribuciones específicas, no puede exceder las que le reconoce el Código Civil y que el contrato suscrito *334por ella con el Ledo. José Ángel Rey es nulo, disiento del resultado a que ha llegado este Tribunal. Además, entiendo que fue correcta la determinación del tribunal de instancia de descalificar al referido abogado.
f — I
En síntesis, los hechos de este caso son los siguientes. La Leda. Ivette Josefina Orraca López falleció sin tener legitimarios y dejando testamento ológrafo. En dicho testa-mento instituyó a la Sra. Dionisia Flecha Quiñones here-dera universal. A la Sra. Carmen Lebrón Morges, de otra parte, le hizo ciertos legados y la nombró albacea “con to-das las potestades que concede la ley”.
Luego de protocolizar el testamento, la señora Lebrón Morges solicitó que se le expidieran cartas testamentarias. El tribunal de instancia así lo hizo, expresando que facul-taba a la albacea, en cuanto no fuera incompatible con la ley o con la voluntad de la testadora, a tomar posesión de los bienes de la finada y desempeñar en cuanto a ellos los poderes, las facultades y las obligaciones que señalaran la ley y el testamento. La señora Lebrón Morges, entonces, tomó posesión de las cuentas bancarias de la testadora, pagó deudas y transfirió el remanente a otra cuenta. Ade-más, otorgó un contrato con el Ledo. José Angel Rey, me-diante el cual el último se obligaba a prestarle varios ser-vicios legales conducentes a celebrar los trámites sucesorios necesarios y ayudar a la albacea en la adminis-tración del caudal. El licenciado Rey también se compro-metía a llevar a cabo las gestiones necesarias para inscri-bir a nombre de la testadora los bienes heredados de la madre de ésta. A cambio de dichos servicios, el licenciado Rey recibiría un 15% del caudal de la licenciada Orraca López. (1)
*335Enterada la heredera —la señora Flecha Quiñones— de las actuaciones de la albacea, instó su demanda y solicitó que se declarasen nulas las cartas testamentarias por au-torizar a esta última a tomar posesión de los bienes. Ade-más, adujo que no era válido el contrato suscrito entre la señora Lebrón Morges y el licenciado Rey, por cuanto la primera no tenía facultad para otorgarlo. Posteriormente, la señora Flecha Quiñones también solicitó la descalifica-ción del licenciado Rey.(2)
El tribunal de instancia resolvió que no era necesario declarar nulas las cartas testamentarias. No obstante, aclaró que ellas no le concedían una facultad de adminis-tración a la albacea, cuyas funciones se debían circunscri-bir a las limitadas que le reconoce el Código Civil de Puerto Rico. Ante la ausencia de poder de administración, el tribunal determinó que la albacea no podía suscribir el con-trato con el licenciado Rey. Por último, descalificó al refe-rido abogado. El Tribunal de Apelaciones confirmó la determinación del foro de instancia.
De lo anterior se desprende que ante nos se presentan tres controversias, dos de ellas íntimamente relacionadas: (1) si una albacea a la que la testadora no le ha conferido facultades administrativas puede tenerlas, (2) si una alba-cea en la circunstancia antes descrita puede otorgar un contrato de servicios profesionales con cargo al caudal, y (3) si procede la descalificación sumaria de un abogado que es acreedor de un caudal y se ha comprometido a represen-tar a éste y a la albacea testamentaria, quien aduce tener capacidad administrativa. Veamos.
*336HH 1 — i
A. En nuestro ordenamiento, la obligación de velar por el fiel cumplimiento del testamento, así como la adminis-tración de los bienes, normalmente están confiadas a los herederos. Véase F. Marín Castán, en I. Sierra Gil de la Cuesta, Comentario del Código Civil, Barcelona, Ed. Bosch, 2000, Vol. V, pág. 125. Son ellos, como sustitutos del causante, quienes deberán asegurarse de que la última vo-luntad del testador se cumpla. Además, como son los here-deros los que responderán por el pago de las acreencias del caudal y la entrega de los legados, normalmente serán también los encargados de la administración en lo que fi-nalizan todas las operaciones sucesorias.(3)
Ahora bien, en caso de que el testador así lo desee y lo exprese, todas o algunas de esas facultades se pueden otor-gar a una o varias personas particulares. Así, pueden co-existir junto con los herederos los albaceas y los contadores partidores, cargos que también pueden fundirse en una misma persona. Véase J. Santos Briz, Tratado de Derecho Civil, Barcelona, Ed. Bosch, 2003, T. 6, pág. 380. El asunto se reduce a uno de voluntad testamentaria: qué facultades quería conceder el testador, a quiénes y cómo las quería repartir entre ellos.
En cuanto al albacea, cabe decir que es una persona a quien, en virtud de un testamento, se le ha encomendado una misión para cuya consecución se le han otorgado cier-tas atribuciones. Véanse: M. Royo Martínez, Derecho Suce-sorio “Mortis Causa”, Sevilla, Ed. Edelce, 1951, pág. 315; M. Albaladejo, Curso de Derecho Civil, Barcelona, Ed. *337Bosch, 1982, T. V, pág. 359. El contenido de esa misión o encargo será especificado por el testador, quien también expresará las facultades que deba tener el albacea para llevar a cabo su tarea. Véase Art. 823 del Código Civil, 31 L.P.R.A. see. 2520.
A modo supletorio, cuando el testador nombra un alba-cea y no designa sus facultades o bien expresa que tendrá las de ley, se acude al Código Civil para conocer cuáles serán. En esos casos, aplica el Art. 824 (31 L.P.R.A. sec. 2521), que le reconoce a los albaceas a quienes el testador no les haya hecho asignación específica las atribuciones siguientes: (1) disponer y pagar los sufragios y el funeral del testador, según se disponga en el testamento o de acuerdo con las costumbres del pueblo; (2) satisfacer los legados en metálico, con el beneplácito de los herederos; (3) vigilar por la ejecución del testamento y sostener, si es justo, su validez, y (4) tomar las precauciones necesarias para la conservación y custodia de los bienes, pero con in-tervención de los herederos presentes. La doctrina espa-ñola está conteste en que en ausencia de una disposición testamentaria que particularice las facultades del albacea, este artículo (idéntico al Art. 902 español) rige sus poderes y deberes. Véanse: J.M. Manresa y Navarro, Comentarios al Código Civil Español, Madrid, Ed. Reus, 1973, T. VI, Vol. II, pág. 972; Albaladejo, op. cit., págs. 357-358; Royo Martínez, op. cit., pág. 320; Sierra Gil de la Cuesta, op. cit., pág. 156.
B. La norma sobre las funciones limitadas del alba-ceazgo —cuando el testador no había dispuesto otra cosa— no confrontó problema alguno durante casi la mitad del siglo pasado.(4) En 1947, sin embargo, en el contexto de un litigio que había ocasionado múltiples pronunciamientos *338de este Foro, hicimos ciertas expresiones innecesarias que se apartaron de la norma.
Así, en Mercado v. Mercado, 66 D.P.R. 811 (1947), nos cuestionamos si el albaceazgo era cargo gratuito o remunerado. En ese caso estábamos ante un albacea al que el testador no le había conferido facultades especiales. No obstante, ese albacea, que era también heredero, estaba en posesión de los bienes y el tribunal le había ordenado que llevara a cabo un inventario de éstos. Véase Porrata v. Corte, 53 D.P.R. 148 (1938). Además, como parte de un con-trato de transacción, los otros coherederos le habían asig-nado unos deberes adicionales, incluidos algunos que de-ben calificarse propiamente como de administración. Véase Mercado v. Corte, 62 D.P.R. 368 (1943).
Al dilucidar en Mercado v. Mercado, supra, si procedía pagarle a ese albacea por sus labores, nos encontramos con un conflicto insalvable entre el Código Civil y el Código de Enjuiciamiento Civil. El primero dispone que el albaceazgo es un cargo gratuito cuando el testador no le ha señalado compensación, mientras que el segundo regula un es-quema de compensación para los albaceas y administradores. Art. 830 del Código Civil, 31 L.P.R.A. see. 2527; Art. 586 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2491. Resolvimos que el cargo debía remune-rarse y explicamos que ante el conflicto directo entre los dos cuerpos legales, debía seguirse lo dispuesto en la ley más reciente, o sea, el Código de Enjuiciamiento Civil.
Dicho resultado no ofrece mayores problemas. Tanto el caso Porrata v. Corte, supra, como Mercado v. Corte, supra, revelan que, a pesar de que el testador no le había confe-rido poderes especiales al albacea, los coherederos y el tribunal de instancia —en procedimientos en los que partici-paron todas las partes interesadas— le encomendaron deberes que superaban, por mucho, los enumerados en el Art. 824 del Código Civil, supra. Ante el tiempo y trabajo que el albacea había dedicado a dichas obligaciones, en *339Mercado v. Mercado, supra, correctamente determinamos que se le debía remunerar por su labor.
No obstante la corrección del resultado, Mercado v. Mercado, supra, resultó innecesariamente problemático, ya que allí hicimos ciertas expresiones desafortunadas. En particular, añadimos que el Código de Enjuiciamiento Civil había expandido los deberes y las responsabilidades del albacea.
Esas expresiones, más que resolver una tensión latente entre el Código de Enjuiciamiento Civil y el Código Civil en lo que respecta al albaceazgo, complicaron esta área del Derecho. Luego de Mercado v. Mercado, supra, nuestra ju-risprudencia demostró una notable ambivalencia hacia la idea de que el Código de Enjuiciamiento Civil había am-pliado las facultades que puede tener un albacea al que el testador no ha dotado de mayores poderes y deberes que los que menciona el citado Art. 824. En ocasiones, como en Paine v. Srio. de Hacienda, 85 D.P.R. 817 (1962), al referir-nos a un albacea hacíamos alusión a su poder de administración. Otras veces, sin embargo, exponíamos la normativa sobre el albaceazgo con referencia a lo dispuesto en el Código Civil, particularmente en el referido Art. 824. Véase González Muñiz, Ex parte, 128 D.P.R. 565 (1991).
C. El caso de autos nos brinda la oportunidad de de-terminar si, al amparo de lo expresado en Mercado v. Mercado, supra, una albacea a la que la testadora no le otorgó facultades específicas puede, a pesar de ello, fungir como administradora del caudal. La sentencia emitida por este Tribunal contesta esa pregunta en la afirmativa. El alba-cea en esa circunstancia sólo tiene que dirigirle una peti-ción ex parte al tribunal de instancia a esos efectos para que dicho foro esté obligado a concederle la administración. Apoya dicha solución en el Art. 556 del Código de Enjuicia-miento Civil, 32 L.P.R.A. see. 2361. No estamos de acuerdo. Dicha disposición tiene un alcance diferente al que se le pretende dar mediante la sentencia.
*340Estamos esencialmente de acuerdo con las Secs. II, III y IV de la opinión de conformidad, concurrente y disidente de la Jueza Asociada Señora Rodríguez Rodríguez, en que el Art. 556 del Código de Enjuiciamiento Civil, supra, le reconoce legitimación a un albacea para solicitar al tribunal de instancia que decrete la administración judicial de los bienes del caudal. Sin embargo, no puede concluirse a base de ese artículo que la administración judicial de los bienes del finado tenga que ordenarse siempre que un al-bacea así lo pide. Todo lo contrario, el propio texto del ar-tículo indica que quien solicita la administración deberá justificar su pedido. El que un albacea, u otra persona le-gitimada para ello, solicite la administración judicial de los bienes del caudal no puede conducir automáticamente a una orden del tribunal a esos efectos. Previo a nombrar un administrador, el tribunal deberá llevar a cabo una vista a la que haya citado a las partes con interés para que éstas puedan tener oportunidad de expresarse. Véase Art. 564 Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2369.
De lo anterior se desprende que el Código de Enjuicia-miento Civil no puede servir de atrecho para obtener por vía judicial aquello que no se consiguió mediante el testamento. En este caso particular, el testamento no con-firió facultades administrativas a la albacea ni lo hizo el tribunal de instancia. Ese foro meramente expidió cartas en que se reconocía que la señora Lebrón Morges era alba-cea y se le facultaba para ejercer los poderes que, en virtud del testamento y la ley, ya tenía. No podemos, por lo tanto, aceptar la teoría de la señora Lebrón Morges de que podía llevar a cabo actos de administración de la herencia, a pe-sar que el testamento no la había facultado para ello, por-que el Código de Enjuiciamiento Civil le permite realizar tales acciones.
Nótese que no estamos ante un caso donde haya un con-flicto directo entre el Código Civil y el Código de Enjuicia-miento Civil. El primero indica cuáles son las facultades de *341un albacea cuando el testador, a pesar de haberlo nom-brado, ha obviado otorgárselas específicamente. El Código de Enjuiciamiento Civil, de otra parte, regula el procedi-miento para que se nombre un administrador judicial en los casos en que sea necesario, Art. 558 (32 L.P.R.A. sec. 2363), o cuando a base de los hechos se justifique dicha administración, Art. 556, supra.
Ni el uno ni el otro varían la norma general de que, en ausencia de voluntad testamentaria en contrario, serán los herederos los encargados de la administración. Tampoco están en conflicto entre sí por cuanto uno se refiere a las facultades del albacea y el otro al procedimiento para nom-brar un administrador judicial. Además, las expresiones en el Código de Enjuiciamiento Civil que aluden al albacea y parecerían implicar facultades adicionales deben interpre-tarse, según expuso la Jueza Asociada Señora Rodríguez Rodríguez, como que se refieren a los que, en virtud de la voluntad testamentaria, son albaceas universales.(5) Re-cuérdese que “[l]a regla de hermenéutica más confiable es aquélla que permite armonizar las contrariedades entre dos estatutos para fijar el verdadero alcance de cada uno”. Andino v. Andino, 83 D.P.R. 138, 141 (1961).(6)
Por último, Mercado v. Mercado, supra, tampoco sirve de apoyo para la contención de la albacea. La norma de ese caso se circunscribe a que el albaceazgo es un cargo remunerado. Lo que añadimos sobre la expansión de las *342facultades de los albaceas, aunque se entiende a la luz de los hechos muy particulares de ese caso, no deja de ser un dictum y no le concede un derecho a la señora Lebrón Mor-ges a administrar el caudal.
A la luz de lo anterior, cuando un testador nombra a un albacea y dispone que tendrá las facultades que concede la ley, el albacea debe limitarse a ejercer aquellas enumera-das en el Código Civil.
HH HH HH
En vista de que entendemos que la albacea no poseía las amplias facultades que pretendía tener, es forzoso concluir que no podía suscribir el contrato de servicios legales con el licenciado Rey. El asunto queda atendido por los Arts. 1209 y 1211 del Código Civil, 31 L.P.R.A. sees. 3374 y 3376, que, en lo pertinente, disponen:
Art. 1209 Los contratos sólo producen efecto entre las partes que los otorgan y sus herederos ....
Art. 1211 Ninguno puede contratar a nombre de otro sin estar por éste autorizado o sin que tenga por ley su representación legal.
El contrato celebrado a nombre de otro por quien no tenga su autorización o representación legal será nulo, a no ser que lo ratifique la persona a cuyo nombre se otorgue antes de ser revocado por la otra parte contratante.
En el caso de autos, la albacea Lebrón Morges y el licen-ciado Rey otorgaron un contrato mediante el cual el último quedaba obligado a prestar servicios legales a cambio de una compensación que se pagaría del caudal. Como la única heredera de la testadora no compareció, debe con-cluirse que la señora Lebrón Morges actuó a nombre de ésta. No obstante, la albacea no estaba autorizada por la heredera para suscribir el referido contrato. Tampoco se trata de un supuesto en que la ley permite la representa-ción, por cuanto, como hemos visto, las facultades de un *343albacea en la posición de la señora Lebrón Morges son li-mitadas y no incluyen la de otorgar un contrato para pro-veer servicios legales en beneficio de la administración del caudal. Por último, tampoco estamos ante un supuesto en que la heredera hubiese ratificado el contrato. Por el con-trario, surge del expediente que tras ser notificada de la existencia y los términos del referido contrato, la heredera Flecha Quiñones presentó su demanda, solicitando que se declarase nulo el pacto.
IV
Nos resta por examinar un último planteamiento: si el tribunal de instancia actuó correctamente al descalificar al licenciado Rey. Dicho abogado ha presentado una factura al caudal por $23,766, en concepto de una deuda que tenía la testadora. Es, por lo tanto, el acreedor principal del caudal.(7) No obstante, suscribió un contrato mediante el cual se comprometía a representar a una persona que ale-gaba tener poderes de administración y que se había arro-gado la facultad de pagar las deudas del caudal.
El tribunal de instancia descalificó al licenciado Rey. Expuso el referido foro que la descalificación procedía en vista de que el abogado tenía un conflicto de intereses y para evitar la apariencia de conducta impropia. Al confir-mar el Tribunal de Apelaciones esa determinación, recalcó el hecho de que el licenciado Rey es acreedor del caudal.
En In re Toro Cubergé, 140 D.P.R. 523, 529 (1996), ex-plicamos que mediante el Canon 21 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, se procura evitar que un abogado represente intereses encontrados. Añadimos que una de las situaciones en que ello puede ocurrir es cuando el abogado tiene intereses personales que puedan afectar *344su juicio profesional. “La situación que debe evitarse es aquella en la cual el deber de lealtad completa que tiene el abogado para con su cliente puede ser incompatible con algún interés propio que el abogado también quiera promo-ver o defender.” íd., pág. 530.
A la luz de los hechos de este caso, entiendo que no procede la revocación de los foros recurridos. Cuando el tribunal de instancia descalificó al licenciado Rey tenía ante sí una relación de deudas de la albacea en la que se identificaba al licenciado Rey como acreedor del caudal por $23,000. Junto con esa relación, había una factura del abo-gado con las diversas partidas que componían esa acreen-cia, relativas a servicios alegadamente prestados a la tes-tadora en vida de ésta.(8) También obraba en el expediente el contrato entre el licenciado Rey y su dienta, mediante el cual el primero se comprometía a ayudar a la última en las labores de administración del caudal, “incluyendo el pago de las obligaciones del caudal”.(9)
En vista de lo anterior, entiendo que el conflicto de in-tereses aquí era evidente y que no era necesaria una vista para tomar una determinación al respecto. Distinto a lo ocurrido en Otaño v. Vélez, 141 D.P.R. 820, no estamos ante un conflicto por razón de representación sucesiva adversa. *345Cuando la moción de descalificación se basa en esa razón, deben considerarse factores que no son relevantes en los casos de conflicto de interés personal, como por ejemplo, si existe una relación sustancial entre una y otra representación.
Ante estas circunstancias, el tribunal de instancia obró correctamente al descalificar al abogado por conflicto de intereses.
Por los fundamentos antes expuestos, confirmaría en su totalidad la determinación del Tribunal de Apelaciones, que a su vez refrendó las actuaciones del tribunal de instancia. Por estas razones, disentimos de la sentencia emitida por el Tribunal.
— O —

 No obstante, se especificó que el licenciado Rey cobraría por separado, a razón de $150 la hora por otros servicios, como la defensa judicial del testamento en *335caso de impugnación y la defensa de las facultades o el desempeño de la albacea. Además, el licenciado Rey estipuló que lo pactado no incluía tampoco los honorarios que él debía percibir por servicios prestados a la testadora previo a su fallecimiento.


 La señora Flecha Quiñones solicitó la descalificación del licenciado Rey en tres ocasiones. Argüyó, entre otras cosas, que procedía la descalificación, porque el abogado tenía un conflicto de intereses.


 En el Código Civil se regulan varios supuestos en los que la herencia se debe poner bajo administración, cuando: (1) la viuda está embarazada, en cuyo caso ella será la preferida para el cargo; (2) uno de los herederos está sujeto a una condición suspensiva, situación en que algún heredero que no esté sujeto a condición deberá asumir la administración; (3) un heredero acepta a beneficio de inventario, lo que dará lugar a veces a que él mismo se convierta en administrador. Véanse: Arts. 920, 730-731 y 980 del Código Civil (31 L.P.R.A. see. 2717, 2342-2343 y 2817).


 Véanse, por ejemplo: Sucesores de L. Villamil Co. v. Registrador, 16 D.P.R. 759 (1910); Crehore v. El Regis. de Guayama, 22 D.P.R. 32 (1915); Sucn. Pelliccia v. Corte de Distrito, 36 D.P.R. 654 (1927); Aponte & Sobrino v. Sucn. Pérez, 48 D.P.R. 449 (1935).


 Albaceas universales son aquellos a los que se les ha confiado la misión de encargarse del cumplimiento global del conjunto de la ordenación sucesoria que es-tableció el testador, aun cuando se le hubiesen suprimido facultades específicas. La tarea de este tipo de albacea es dejar ultimada la sucesión. De otra parte, los alba-ceas particulares son los que tienen una o varias atribuciones concretas. Se entien-den particulares los albaceas a los que el testador nombró sin señalarles facultades específicas, por cuanto éstos tienen las enumeradas en el Código. Véase Albaladejo, op. cit., págs. 350-351.


 Ese caso también lidiaba con el albaceazgo, en particular con la forma de aceptarlo. Para poder dar vida a la regla de hermenéutica recién citada, tuvimos que distinguir a Mercado v. Mercado, supra, explicando que, en cuanto a la aceptación del cargo se refiere, no hay incompatibilidad entre el Código de Enjuiciamiento Civil y el Código Civil. Por lo tanto, no era necesario dejar sin efecto las disposiciones de ninguno de esos cuerpos.


 Según la “Relación de Deudas de la Causante”, la albacea entiende que hay que satisfacer unos $44,607 a los diversos acreedores de la testadora. De ellos, el que tiene la acreencia mayor es el licenciado Rey, seguido por un préstamo de casi $8,000.


 El conflicto no nace, pues, de la acreencia que el licenciado Rey pudiera llegar a tener por servicios legítimamente pactados y prestados con posterioridad a la muerte de la testadora. Ello de por sí no constituiría un problema ético. La circuns-tancia ante nos es distinta, porque el licenciado Rey ya era acreedor del caudal cuando asumió la representación legal de la albacea.


 En ese mismo lenguaje se expresa en la carta contrato, en la que el licenciado Rey escribió:
“Tengo el gusto de confirmarle con [é]sta los términos y condiciones mediante los cuales habré de representarla como abogado en todos los trámites e incidentes relacionados con su desempeño del cargo de albacea de la herencia de la Leda. Ivette Josefina Orraca López, incluyendo ... el pago de las obligaciones de la testadora ....” Apéndice, pág. 19.
Más adelante, añadió:
“... Finalmente, es preciso aclarar que nada de lo anterior incluye los honorarios que debo percibir por servicios prestados a la Leda. Orraca y a doña Paquita, en relación con varios asuntos, antes de su fallecimiento. Estos últimos serán objeto de una factura separada que cursaré a usted, como albacea, una vez el Tribunal le haya expedido cartas testamentarias.” Apéndice, pág. 20.